DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Mary Bao on 5/2/2002.

Amendments to the Claims
1. (Currently Amended) A machine tool comprising:
a base having a mounting space inside, in which a workpiece is mounted, wherein the base has shaft holes through a pair of opposing wallsthe base further has a pair of first-axial slides
a saddle coupled to the pair of first-axial slides of the base to slide in a first axis direction, [[and]] the saddle having a pair of opposing second-axial slides, and a respective longitudinal axis of each of the second-axial slides extends parallel to that crosses the first axis direction
a crosspiece coupled to the pair of second-axial slides of the saddle to slide in the second axis direction and having a pair of opposing third-axial slides, and a respective longitudinal axis of each of the third-axial slides extends 
a vertical ram coupled to the pair of third-axial slides of the crosspiece to slide in a third axis direction perpendicular to the plane formed by the first axis direction and the second axis direction, and the vertical ram holding a first tool mounted at an end thereof to machine the workpiece; and
a table disposed in the mounting space of the base so as to be able to rotate relative to the base through the shaft holes of the base,
wherein the base has formed in a bed thereof an opening for discharging machined chips or cooling water, 
wherein the pair of walls of the base include a first wall and a second wall that are disposed on opposite sides of the mounting space, and one of the pair of first axial-slides is disposed at an upper end of the first wall and the other of the pair of first axial-slides is disposed at an upper end of the second wall, and an intermediate wall extends in the second axis direction from the first wall to the second wall, and the mounting space is defined by the pair of walls and the intermediate wall, and
wherein one or more drain holes for the cooling water are formed in the intermediate wall, and a top surface of 

2. (Cancelled)

3. (Currently Amended) The machine tool of claim 1, wherein [[a]] the top surface of the intermediate wall is an inclined surface having a downward slope toward the mounting space[[,]] so the machined chips produced when the workpiece is machined are collected.

4. (Currently Amended) The machine tool of claim 1, wherein a work space is defined ahead of the intermediate wall, an automatic tool changer having [[the]] a plurality of tools, including the first tool, for machining is disposed behind the intermediate wall, and a front surface of the first wall and a front surface of the second wall are each inclined such that a lower end thereof is positioned rearward further than an upper end thereof, thereby defining the work space.

5. (Currently Amended) The machine tool of claim 1, wherein support feet are formed in a front-rear direction at a lower end of the base, and the support feet and the pair of opposing walls are arranged to make a triangle.

6. (Currently Amended) The machine tool of claim 1, wherein the pair of first-axial slides are formed such that rear portions thereof are longer than front portions thereof from centers of the shaft holes.

7. (Currently Amended) The machine tool of claim 1, wherein the saddle has a hexahedral box shape and has portions, which are connected to the pair of first-axial slides, at edges of a bottom thereof, and the pair of second-axial slides are formed at edges of a top surface of the saddle to be perpendicular to the pair of first-axial slides.

8. (Original) The machine tool of claim 1, wherein a vertical through-hole is formed in the vertical ram, and edges having a curvature are formed on an inner surface of the vertical through hole.

9. (Previously Presented) The machine tool of claim 1, wherein portions of the crosspiece that are to be connected to the pair of second-axial slides and portions of the vertical ram that are to be connected to the pair of third-axial slides make a right angle.

10. (Currently Amended) The machine tool of claim 1, wherein 
first sliding rails that longitudinally extend; and first sliding blocks that are pieces respectively coupled to the first sliding rails so as to be able to slide along the first sliding rails, and the first sliding rails and the first sliding blocks can be installed at opposite positions to one another, and
the pair of second-axial slides, include: second sliding rails that longitudinally extend; and second sliding blocks that are pieces respectively coupled to the second sliding rails so as to be able to slide along the second sliding rails, and the second sliding rails and the second sliding blocks can be installed at opposite positions to one another, and
the pair of third-axial slides, include: third sliding rails that longitudinally extend; and third sliding blocks that are pieces respectively coupled to the third sliding rails so as to be able to slide along the third sliding rails, and the third sliding rails and the third sliding blocks can be installed at opposite positions to one another.

11. (Canceled)

DETAILED ACTION
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claim 1, attention is directed to, for example, Bernhard et al. (U.S. Patent No. 7,721,398 B2).  Please note that Bernhard et al. was cited by Examiner on the PTO-892 mailed on 11/5/2021.  
	Figure 1 of Bernhard et al. shows a base (10) having a mounting space (20) inside in which a workpiece is mounted, where the base (10) has shaft holes through a pair of walls (11, 12) opposing each other, and has a pair of first-axial slides (13, 14).  
	Figure 1 of Bernhard et al. further shows the machine tool as having a saddle (15) that is coupled to the pair of first-axial slides (13, 14) to slide in a first axis direction (Y) and having a pair of opposing second-axial slides, wherein a respective longitudinal axis of each of the opposing second-axial slides extends parallel to a second axis direction (X) that crosses the first axis direction.
The machine tool also has a crosspiece (16) coupled to the pair of second-axial slides of the saddle (15) to slide in the second axis direction (X) and having a pair of opposing third-axial slides, wherein a respective longitudinal axis of each of the third-axial slides extends perpendicular to a plane, which is formed by the first (Y) and second axis directions (X).  Examiner notes that Figure 1 of Bernhard et al. has been annotated and provided on the following page so as to point to the second-axial slides and the third-axial slides.  

    PNG
    media_image1.png
    730
    826
    media_image1.png
    Greyscale

Also, as can be seen above, the machine tool has a vertical ram (17) that is coupled to the pair of third-axial slides of the crosspiece (16) so as to slide in a third axis direction (Z) perpendicular to the plane formed by the first (Y) and second axis directions (X), and holding tools (18), e.g. a first tool, one at a time, mounted at an end thereof to machine the workpiece.  
Next, as can best be seen in Figure 2, the machine tool further comprises a table (22) disposed in the mounting space (20) of the base (10) to be able to rotate relative to the base (10) about an axis (23), via a single drive motor (24), through the shaft holes of the base (10).  Moreover, Figure 2 shows the machine tool as having formed in a bed thereof an opening (38) for discharging machined chips.  
As to the pair of walls (11, 12) of the base (10), they include a first wall (11) and a second wall (12) that are disposed on opposite sides of the mounting space (20).  Next, as can be seen in Figure 4, one (13) of the pair of first-axial slides (13, 14) is disposed at an upper end of the first wall (11) while the other (14) of the pair of first-axial slides (13, 14) is disposed at an upper end of the second wall (12).  Also, as can be seen on the preceding page in annotated Figure 1, an intermediate wall extends in the second axis direction from the first wall (11) to the second wall (12).  Noting this, the mounting space (20) is defined by the pair of walls (11, 12) and the intermediate wall.  
Bernhard et al.; however, does not teach, “wherein one or more drain holes for the cooling water are formed in the intermediate wall, and a top surface of the intermediate wall is sloped at an angle towards the one or more drain holes.”
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Bernhard et al. so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098. The examiner can normally be reached Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        




/MICHAEL VITALE/Examiner, Art Unit 3722